Order entered January 17, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-01057-CV

                                REBECCA TOOMER, Appellant

                                                  V.

                             ARNS INVESTMENTS LLC, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-04167-E

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated November 1, 2016, we

notified the Dallas County Clerk that the clerk’s record was overdue. We directed the County

Clerk to file the record within 30 days. In response, the Dallas County Clerk notified the Court

the record had been prepared but not filed because appellant had not paid for the clerk’s record.

However, our records indicate appellant filed a statement of inability to pay in the trial court.

       Accordingly, we ORDER Dallas County Clerk John Warren to file, within TEN DAYS

of the date of this order, either (1) the clerk’s record, or (2) written verification that appellant is

not indigent and has not paid for or made arrangements to pay for the record. We notify

appellant that if we receive verification she is not indigent and has not paid for or made
arrangements to pay for the record, we will, without further notice, dismiss the appeal. See TEX.

R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       John Warren
       Dallas County Clerk



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE